DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Ivanova et al. (US Pub. No. 2020/0241190 A1) discloses a light source apparatus (i.e. lighting device; Figure 2, element 16) comprising a wavelength conversion device (i.e. HLD rod; page 1, paragraph 0005, lines 3-5) that includes two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) serially coupled in a first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), the wavelength conversion device (i.e. HLD rod) having a configuration in which the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) generate respective converted lights having wavelengths different from each other to generate two or more converted lights (page 2, paragraph 0007, lines 11-13), wherein the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) each include a first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) and a second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) that are formed in a direction parallel to the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), and a light entering surface (i.e. bottom surface of elements 7, 9 and 11 in Figure 2) that is formed in a second direction (i.e. direction perpendicular to the first direction) different from the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2) and which an excitation light (i.e. light emitted by elements 8, 10 and 12 in Figure 2) for generating the converted light enters (clearly illustrated in Figure 2), any two adjacent wavelength conversion units (Figure 2, elements 7, 9 and 11) of the two or more wavelength conversion units are coupled to each other with the first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) of one and the second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) of the other being opposed to each other (clearly illustrated in Figure 2).  However, Ivanova et al. and the prior art of record neither shows nor suggests a light source apparatus wherein the first end surface of one wavelength conversion unit positioned at one end of the wavelength conversion device of the two or more wavelength conversion units is configured to be a light extraction surface from which the two or more converted lights are extracted out of the excitation light and the two or more converted lights. 
Regarding claim 14, Chen (US Patent No. 9,482,937 B2) discloses a projector (Figure 1, element 200) comprising: a light source apparatus (Figure 1, element 100); and an optical modulator (Figure 1, element 210) that modulates an illumination light (Figure 1, element 80) generated on a basis of a light from the light source (Figure 1, element 100) apparatus to generate a projection image (i.e. image beam; Figure 1, element 90).  Also, Ivanova et al. (US Pub. No. 2020/0241190 A1) discloses a light source apparatus (i.e. lighting device; Figure 2, element 16) includes a wavelength conversion device (i.e. HLD rod; page 1, paragraph 0005, lines 3-5) that includes two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) serially coupled in a first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), the wavelength conversion device (i.e. HLD rod) having a configuration in which the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) generate respective converted lights having wavelengths different from each other to generate two or more converted lights (page 2, paragraph 0007, lines 11-13), wherein the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) each include a first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) and a second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) that are formed in a direction parallel to the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), and a light entering surface (i.e. bottom surface of elements 7, 9 and 11 in Figure 2) that is formed in a second direction (i.e. direction perpendicular to the first direction) different from the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2) and which an excitation light (i.e. light emitted by elements 8, 10 and 12 in Figure 2) for generating the converted light enters (clearly illustrated in Figure 2), any two adjacent wavelength conversion units (Figure 2, elements 7, 9 and 11) of the two or more wavelength conversion units are coupled to each other with the first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) of one and the second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) of the other being opposed to each other (clearly illustrated in Figure 2).  However, Ivanova et al. and the prior art of record neither shows nor suggests a projector wherein the first end surface of one wavelength conversion unit positioned at one end of the wavelength conversion device of the two or more wavelength conversion units is configured to be a light extraction surface from which the two or more converted lights are extracted out of the excitation light and the two or more converted lights. 
Regarding claims 2-13, the claims are allowable based on their dependence from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pokrovskiy et al. (US Pub. No. 2009/0034292 A1) discloses an illumination assembly including at least one solid state light-emitting device, and at least one light guide including a light homogenization region configured to receive light emitted by the solid state light-emitting device and including a light output boundary. The light homogenization region substantially uniformly distributes light outputted over the light output boundary. A wavelength converting material can be disposed within at least a portion of the light homogenization region. In some assemblies, a light extraction region can be configured to receive light from the light output boundary of the light homogenization region, and can have a length along which received light propagates and an emission surface through which light is emitted. The light extraction region can include a wavelength converting material disposed within at least a portion of the light extraction region.
Koizumi et al. (US Pub. No. 2018/0284583 A1) teaches a light source device includes a first light source configured to emit excitation light in a first wavelength band and a wavelength conversion member having a plurality of surfaces and configured to convert the excitation light made incident from the first light source into converted light in a second wavelength band different from the first wavelength band. The wavelength conversion member includes a first surface on which the excitation light is made incident, a second surface opposed to the first surface, and a third surface that emits the converted light. A first reflection layer that transmits the excitation light and reflects the converted light is provided on the first surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/25/2022